Citation Nr: 1529345	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss.

2.  Entitlement to an increased rating, in excess of 10 percent, for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an increased rating, in excess of 10 percent, for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

The issues of entitlement to an increased rating, in excess of 10 percent, for peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, audiometric testing has revealed a 50 decibel puretone threshold average and 70 percent speech discrimination in the right ear, and a 33 decibel puretone threshold average and 78 percent speech discrimination in the left ear. 


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 10 percent, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued December 2009 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  

The Veteran was afforded a VA examination in December 2009 to address the rating for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2009 VA examination obtained is adequate for rating purposes.  The VA examination included a complete audiological examination of the Veteran and addressed all the relevant rating criteria for bilateral hearing loss.   

The Veteran does not specifically assert that bilateral hearing loss has increased in severity since the most recent rating examinations in December 2009, but instead, contends in a November 2010 and October 2013 notice of disagreement and substantive appeal that a higher rating, than that assigned, is warranted.  Cf. Caffrey v. Brown, 6 Vet. App. 377 (1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


Disability Rating Laws and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that symptoms related to bilateral hearing loss have not increased in severity over the course of the appeal; thus, a staged rating is not for application. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

The Veteran is service connected for bilateral hearing loss, which is currently rated as 10 percent disabling.  The Veteran contends in a notice of disagreement and statement of the case that an increased rating is warranted for bilateral hearing loss as it interferes with his ability to communicate with others, with conversation, with hearing over the telephone, and with hearing while driving, and affects the overall quality of his life.     

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an evaluation in excess of 10 percent is not warranted for bilateral hearing loss.  The evidence shows that for the entire rating period audiometric testing revealed a 50 decibel puretone threshold average and 70 percent speech discrimination in the right ear, and a 33 decibel puretone threshold average and 78 percent speech discrimination in the left ear.

On the VA audiological evaluation in December 2009, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
55
60
60
LEFT
15
20
45
50

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 78 percent in the left ear.  The December 2009 VA examiner also address the functional effects of hearing loss, stating that the Veteran used hearing aids and was expected to do well in most situations and in the workplace with the use of hearing aids.  The VA examiner indicated, however, that the Veteran would have more trouble when background noise was present.  

The December 2009 audiometric findings, applied to Table VI, yield a numeric designation of V for the right ear (50 decibel puretone threshold average, and 70 percent speech discrimination), and a numeric designation of III for the left ear (33 decibel puretone threshold average, and 78 percent speech discrimination).  The numeric designations for the right ear (V) along with the numeric designation for the left ear (III), entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The Board finds that puretone thresholds reported on the December 2009 VA audiological evaluation was not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) and was not recorded at 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on all the evidence of record, lay and medical, the Board finds that a compensable evaluation is not warranted for bilateral hearing loss at any point during the initial rating period.  The Board finds that audiometric testing results from the December 2009 VA examination are probative and included adequate testing under the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The record does not otherwise contain valid audiometric testing that may be used in evaluating the Veteran's current disability.

The Veteran has provided lay statements indicating that hearing loss interferes with his ability to communicate with others, with conversation, with hearing over the telephone, and with hearing while driving, and affects the overall quality of his life.  He further identified situations in which he had difficulty with hearing in a December 2009 questionnaire associated with his VA audiological examination.  Lay statements describe the Veteran's functional limitations related to hearing people, specifically with hearing and speech discrimination, and the Veteran has reported that he has difficulty hearing conversations, in person, over the phone, in group settings, and while driving.  The Veteran is competent to describe the effects of the Veteran's hearing loss on daily functioning, and the Board finds that his statements are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The December 2009 VA examination report included a thorough hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann 3 Vet. App. at 349.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for an increased rating in excess of 10 percent for bilateral hearing loss and the claim must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation.  The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing people talk, difficulty hearing while driving, and difficulty hearing over the phone.  In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  While the Veteran has provided lay evidence of functional limitations related to his difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for in excess of 10 percent, for bilateral hearing loss is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

While the Veteran was afforded a VA peripheral nerves examination in January 2010, the VA examiner did not identify the nerve or nerves affected by peripheral neuropathy in the lower extremities.  Additionally, because disabilities of the peripheral nerves are rated based on mild, moderate, moderately severe, or severe disability, the Board finds that an assessment as to the severity of peripheral neuropathy in the right and left lower extremities would be helpful in this case.  Accordingly, the Board finds that a remand for an updated VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to help address the rating criteria for evaluating peripheral neuropathy in the lower extremities.  The record should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  On examination, the VA examiner should specifically identify the nerve or nerves affected by peripheral neuropathy and should assess the severity of peripheral neuropathy in the right and left lower extremities.  

2.  Thereafter, the AOJ should readjudicate the issues of entitlement to an increased rating for right and left lower extremity peripheral neuropathy.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


